DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-4, 10, 13, 22, 27, 36, 50, 57, 60, 64, 66, 70, 74, 78, 80, 87, and 89 are currently pending and have been examined herein. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 10, 13, 22, 27, 36, 50, 57, 60, 64, 66, 70, 74, 78, 80, 87, and 89 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the amount of DS cfDNA and cellular rejection grade (clms 3, 13).  The claims recite a correlation between the amount of DS cfDNA and cardia graft vasculopathy or cardiac arrest (clms 27). The claims recite a correlation between the amount of DS cfDNA and antibody-mediated rejection 
The instant claims recite abstract ideas.  The claims recite a step of “determining” an amount of donor specific cell free DNA in a sample from a subject (clm 1).  The claims do not clearly require performing any wet laboratory steps to make the determination.  The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the amount of DS-cfDNA in a sample by reading a laboratory report. 
The claims recite a step of “reporting and/or recording” the amount of DS cf-DNA (clm 1). The broadest reasonable interpretation of the “reporting and/or recording” step is that it may be accomplished by a mental processes. For example, one may “report and/or record” the amount of DS-cfDNA by saying the amount verbally. 
The claims recite a step of “comparing” the amount of DS cf-DNA to a threshold or a prior DS cf-DNA value (clms 2, 3, 4). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” the amount of DS-cfDNA and threshold/prior value by looking at both side by side in a laboratory report.  
The claims recite a step of “assigning” a cellular rejection grade based on the amount of DS cf-DNA (clm 3). The broadest reasonable interpretation of the “assigning” step is that it may be accomplished by a mental processes. For example, one may “assign” the cellular grade by thinking about the amount of DS cf-DNA.   
The claims recite a step of “obtaining” an amount of donor specific cell free DNA in a sample from a subject (clm 4).  The broadest reasonable interpretation of the “obtaining” step is 
The claims recite a step of “determining” a treatment or monitoring regime for the subject based on the determined amount of DS cf-DNA (clms 4, 66, 70, 74, 78). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the treatment or monitoring regime for a subject by thinking about the amount of DS cf-DNA.   
Claim 60 recites steps of “determining”, “selecting”, “identifying”, “calculating”, and “determining”.  The broadest reasonable interpretation of each of these steps is that they may be accomplished by a mental processes.
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 

An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is noted that claim 78 recites a step further comprising “treating” the subject.  This administration step is not particular and is instead merely instructions to “apply” the exception in a generic way.  Thus the administration step does not integrate the mental analysis step into a practical application. 
In addition to the judicial exceptions, claim 57 recites that the amount of DS cf-DNA is determined/obtained by performing an amplification reaction for a plurality of SNVs.  Claim 57 is not considered to integrate the judicial exceptions into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, claim 57 recites that the amount of DS cf-DNA is determined/obtained by performing an amplification reaction for a plurality of SNVs.  Claim 57 does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.
The steps are recited at a high level of generality. The claim merely instructs one using the method to perform ANY type of amplification reaction to detect the plurality of the SNPs.  Note the claims are not limited by the recitations following the “such as” language (see 112b rejection).  The claim does not require the use of any particular non-conventional reagents. When 
  Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0126] An amount of DS cf-DNA may also be determined by a MOMA assay. In one embodiment, any one of the methods for determining DS cf-DNA may be any one of the methods of PCT Publication No. WO 2016/176662 A1, and such methods are incorporated herein by reference in their entirety. 
It is noted that MOMA stands for multiplex optimized mismatch amplification and is a real time PCR method for assessing SNPs in cell free DNA.  
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.,
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, 13, 22, 27, 36, 50, 57, 60, 64, 66, 70, 74, 78, 80, 87, and 89  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 10, 13, 22, 27, 36, 50, 57, 60, 64, 66, 70, 74, 78, 80, 87, and 89 are rejected over the recitation of the phrase “a cellular rejection grade, such as of CR1, CR2 or lower, CR1 or greater, or CR2 or greater” in claims 1 and 4.   The phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 is rejected over the recitation of the phrase “comparing the amount of DS cf-DNA to the threshold DS cf-DNA value and/or at least one prior DS cf-DNA amount”.  It is noted that that claim 3 depends from claim 2.  Thus the recitation of this step in claim 3 is 
Claim 13 recites a method wherein 
(a) a cellular rejection grade of CR0 is assigned to the subject if the amount DS cf-DNA is less than 0.14, 0.15 or 0.2; 
(b) a cellular rejection grade of CR1 is assigned to the subject if the amount of DS cf-DNA is greater than 0.14, 0.15 or 0.2 or between 0.14 and 0.8, 0.15 and 0.8 or 0.2 and 0.8; 
(c) a cellular rejection grade of CR2 or greater is assigned to the subject if the amount of DS cf-DNA is 0.8 or greater. 
The claim is problematic because the skilled artisan would not be able to determine the cellular rejection grade based on these recitations.  For example if a subject had 0.19 DS cf-DNA it’s unclear if they would be considered CR0 since 0.19 is less than 0.2 OR if they would be considered CR1 since 0.19 is between 0.14 and 0.8.  Further if a subject had 0.9 DS cf-DNA it’s unclear if they would be considered CR1 since 0.9 is greater than 0.2 or if they would be CR2 since 0.9 is greater than 0.8.  One of skill in the art would not be able to determine the metes and bounds of the claimed subject matter so as to avoid infringement. 
Claims 57 is rejected over the recitation of the phrase “performing an amplification based quantification assay, such as a PCR quantification assay, on the sample, with at least two primers”.   The phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 64 recites “wherein an amount of DS cf-DNA that is greater than the threshold value and/or is increased relative to the amount from an earlier time point represents an increased or increasing risk or wherein an amount of DS cf-DNA that is lower than the threshold value and/or is decreased relative to the amount from an earlier time point represents a decreased or 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 22, 27, 36, 64, 66, 74, 78, 80, 87, and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8).
Regarding Claim 1 De Vlaminck presents the results of a prospective cohort study (65 patients, 565 samples) that tested the utility of cell-free donor-derived DNA (cfdDNA) in measuring acute rejection after heart transplantation. Circulating cell-free DNA was purified from plasma and sequenced (mean depth, 1.2 giga–base pairs) to quantify the fraction of 

    PNG
    media_image1.png
    470
    722
    media_image1.png
    Greyscale

In the first case (Fig. 4B), an elevated donor fraction was recorded at month 15 (cfdDNA = 5.75%), coinciding with a biopsy-defined 3R/3B acute rejection episode. In a second case (Fig. 4C), the donor-derived DNA fraction was quantified as >10%, coinciding with a 3R/3B rejection event (month 9). This patient required repeat heart transplantation after month 10 owing to development of severe cardiac allograft vasculopathy. After the second transplant, the donor-derived DNA signal returned to a low level. In a final example (Fig. 4D), elevated donor DNA fractions were observed in a patient with consecutive episodes of ACR (month 4, 2R/3A; month 12, 3R/3B; donor fractions, 2.0 and 9.0%, respectively) and AMR (month 4; donor fraction, 4.9%). This example illustrates the application of this technique for detection of both ACR and AMR events (page 2, col 2 to page 3 col 1).  Thus De Vlaminck teaches a method of assessing a sample from a transplant subject comprising determining an amount of donor-specific cell-free 
Regarding Claim 2 De Vlaminck teaches comparing the amount of DS cf-DNA to at least one prior DS cf-DNA value since in Figures 4 the amounts were compared over a 15 month period. 
Regarding Claim 3 De Vlaminck teaches that they analyzed the performance of the GTD approach for acute rejection diagnosis through a direct comparison with endomyocardial biopsy data. De Vlaminck teaches that the cfdDNA levels were significantly higher for heart transplant recipients during acute rejection and correlated with the severity of the rejection episode as determined by biopsy (comparing biopsy grades 0 and 1R/1A and biopsy grades 0 and ≥2R/3A or AMR). A receiver operating characteristic (ROC) analysis of the performance of cfdDNA as a marker of ACR (≥2R/3A or AMR) yielded an area under the curve (AUC) of 0.83 (sensitivity = 0.58 and specificity = 0.93 at a cfdDNA threshold level of 0.25%) (page 3 col 2 and Fig 5a and 5b). 

    PNG
    media_image2.png
    378
    383
    media_image2.png
    Greyscale


 Regarding Claim 4 De Vlaminck presents the results of a prospective cohort study (65 patients, 565 samples) that tested the utility of cell-free donor-derived DNA (cfdDNA) in measuring acute rejection after heart transplantation. Circulating cell-free DNA was purified from plasma and sequenced (mean depth, 1.2 giga–base pairs) to quantify the fraction of cfdDNA. Through a comparison with endomyocardial biopsy results, DE Vlaminck demonstrates that cfdDNA enables diagnosis of acute rejection after heart transplantation, with an area under the receiver operating characteristic curve of 0.83 and sensitivity and specificity that are comparable to the intrinsic performance of the biopsy itself.  Figures 4 shows the time-dependence of cfdDNA fraction in the absence of rejection (a), and three examples of acute rejection (b-d). 

    PNG
    media_image1.png
    470
    722
    media_image1.png
    Greyscale

In the first case (Fig. 4B), an elevated donor fraction was recorded at month 15 (cfdDNA = 5.75%), coinciding with a biopsy-defined 3R/3B acute rejection episode. In a second case (Fig. 4C), the donor-derived DNA fraction was quantified as >10%, coinciding with a 3R/3B rejection 
Regarding Claim 10 De Vlaminck teaches that they analyzed the performance of the GTD approach for acute rejection diagnosis through a direct comparison with endomyocardial biopsy data. De Vlaminck teaches that the cfdDNA levels were significantly higher for heart transplant recipients during acute rejection and correlated with the severity of the rejection episode as determined by biopsy (comparing biopsy grades 0 and 1R/1A and biopsy grades 0 and 

    PNG
    media_image2.png
    378
    383
    media_image2.png
    Greyscale

Thus De Vlaminck teaches that DS cf-DNA values can be compared to a threshold value that is 0.2. 
Regarding Claims 22 and 27 De Vlaminck teaches a case where the donor-derived DNA fraction was quantified as >10%, coinciding with a 3R/3B rejection event (month 9). This patient required repeat heart transplantation after month 10 owing to development of severe cardiac allograft vasculopathy. After the second transplant, the donor-derived DNA signal returned to a low level (page 2, col 2 to page 3 col 1 and Fig 4c) .

    PNG
    media_image3.png
    228
    354
    media_image3.png
    Greyscale


Regarding Claim 36 De Vlaminck teaches that a receiver operating characteristic (ROC) analysis of the performance of cfdDNA as a marker of ACR (≥2R/3A or AMR) yielded an area under the curve (AUC) of 0.83 (sensitivity = 0.58 and specificity = 0.93 at a cfdDNA threshold level of 0.25%) (page 3 col 2 and Fig 5a and 5b). Thus De Vlaminck teaches a method wherein the subject has antibody mediated rejection (AMR) if the amount of DS cf-DNA is greater than a threshold of 0.25. 
Regarding Claim 64 De Vlaminck teaches a method wherein an amount of DS cf-DNA that is greater than a threshold or is increased relative to the mount from an earlier time point is associated with an increased risk of transplant rejections (see Figures 4 and 5). 
 Regarding Claim 66 De Vlaminck teaches monitoring the amount of DS cf-DNA over a period of 15 months (see Fig 4). 
Regarding Claim 74 De Vlaminck teaches that the GTD test is not able to distinguish graft damage from AMR versus ACR, which have different therapeutic consequences and outcomes. Hence, the GTD assay may require follow-up testing, such as biopsy or measurement of donor-specific anti–human leukocyte antigen antibodies, if rejection is determined (page 6, col 1).  Thus De Vlaminck teaches using or suggesting one or more additional tests to assess transplant rejection in the subject.

Regarding Claim 80 De Vlaminck teaches that the GTD method can be used to track the efficacy of anti-rejection therapies (page 6, col 1).  Thus De Vlaminck teaches a method wherein the treatment comprises an anti-rejection therapy. 
Regarding Claim 87 De Vlaminck teaches that the sample is plasma (page 7, col 2).  
Regarding Claim 89 De Vlaminck teaches a method wherein the transplant subject is a heart transplant subject (page 7, col 1). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8) in view of Agbor-.
	The teachings of De Vlaminck are presented above. 
De Vlaminck does not teach a method wherein a cellular rejection grade of CR2 or greater is assigned to the subject if the amount of DS cf-DNA is 0.8 or greater (clm 13). 
However Agbor-Enoh teaches that %ddcfDNA values were grouped as <grade 2R(no/mild) or ≥ grade 2R (severe) rejection and compared.  The quantity of ddcfDNA was significantly higher in samples with severe vs. mild rejection grade (2.73% vs. 0.14% respectively) (abstract, page 5, Fig 4a).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of De Vlaminck by assigning a cell rejection grade of CR2 or greater to the subject if the amount of DS cf-DNA was 2.73% or greater as suggested by Agbor-Enoh.  In particular Agbor-Enoh teaches that the quantity of ddcfDNA was significantly higher in samples with severe vs. mild rejection grade (2.73% vs. 0.14% respectively) (abstract, page 5, Fig 4a).  Thus one of skill in the art would have been motivated to assign a subject with a 2.73% as cell rejection grade of CR2 or greater since this was already known in the art. 

9.	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8) in view of Mitchell (WO 2016/176662 Pub 11/3/2016 and Filed 4/29/2016 with priority back to 62/155,453 Filed 4/30/2015). 
	The teachings of De Vlaminck are presented above. 

	However Mitchell teaches a method of assessing an amount of non-native nucleic acids in a sample from a subject.  The method comprises for a plurality of single nucleotide variant (SNV) targets, performing an amplification- based quantification assay, such as a polymerase chain reaction (PCR) quantification assay, on the sample, or a portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer, wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target, but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies to another allele of the SNV target (page 2, lines 18-27).  Mitchell further teaches that the non-native nucleic acids are donor specific cell free DNA (page 14, lines 8-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of De Vlaminck by . 


10.	Claims 50 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8) in view of Mitchell (WO 2013/159035 Pub 10/24/2013). 
	The teachings of De Vlaminck are presented above. 
De Vlaminck does not teach a method wherein at least one amount is determined in a sample taken from the subject 1, 5, 10, or 15 minutes following injury to a transplant organ (clm 50).
However Mitchell provides a graph showing DS cf-DNA pre and post biopsy.  In Fig 5B levels of DS cf-DNA pre and post endomyocardial biopsy (6 patients, 12 samples) (post biopsy, range 8-35 minutes).  The sample indicated by the arrow had the shortest collection time (8 minutes) after biopsy (page 8).  Here the biopsy is being interpreted as an “injury” to the transplanted organ. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of De Vlaminck by determining the amount of DS cf-DNA in a sample taken from the subject within 15 minutes 
	De Vlaminck does not teach a method wherein the amount of DS cf-DNA is determined or obtained by: (a) determining an allele of each of a plurality of loci; (b) selecting at least one informative locus from the plurality of loci based on the determining of the allele; (c) identifying a plurality of loci, the nucleic acids comprising first nucleic acids of the subject and second nucleic acids not native to the subject; (d) calculating an estimated allele frequency of a first allele at the at least one informative locus using a statistical distribution; and (e) determining the amount of DS cf-DNA based on the estimated allele frequency (clm 60).
	However Mitchell teaches a method of determining an amount of cell free DNA not native to a subject.  The method comprises (a) determining an allele of each of a plurality of loci; (b) selecting at least one informative locus from the plurality of loci based on the determining of the allele; (c) identifying a plurality of loci, the nucleic acids comprising first nucleic acids of the subject and second nucleic acids not native to the subject; (d) calculating an estimated allele frequency of a first allele at the at least one informative locus using a statistical distribution; and (e) determining the amount of DS cf-DNA based on the estimated allele frequency (see page 1). Mitchell further teaches that the non-native cell free nucleic acids are donor specific cell free DNA (page 10). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of De Vlaminck by using the method of Mitchell to assess the amount of DS cf-DNA in the sample.  One of skill in . 

11.	Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8). 
	The teachings of De Vlaminck are presented above.
	De Vlaminck does not teach a method wherein the time between sample collection for monitoring is decreased if the amount of DS cf-DNA is increased relative to the threshold or an amount from an earlier time point (clm 70). However as discussed above De Vlaminck teaches that cfdDNA enables diagnosis of acute rejection after heart transplantation. De Vlaminck teaches a correlation between increased DS cf-DNA and the rejection grade (see Fig 5a).  De Vlaminck also teaches that accurate and timely diagnosis of allograft rejection is essential for long term survival of solid organ transplants (page 1, col 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of De Vlaminck by performing more frequent monitoring of DS cf-DNA levels on patients with increasing DS cf-DNA.  Based on the teachings of De Vlaminck the skilled artisan would have recognized that increasing levels of DS cf-DNA were a sign of rejection.  One of skill in the art would have been motivated to monitor these patients more frequently since De Vlaminck teaches that accurate and timely diagnosis of allograft rejection is essential for long term survival of solid organ transplants (page 1, col 1).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

13a.	Claims 1, 2, 4, 57, 60, 64, 66, 78, and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 13-15, 29, 34, 37, 41, 43-45, 48, 51, 54 of US Application 16/623,725. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claim 1 both set of claims are drawn to a method of assessing a sample from a transplant subject, the method comprising: (a) determining an amount of donor-specific cell-free DNA (DS cf-DNA) in a sample from the subject, and (b) reporting and/or recording the amount of DS cf-DNA (see clm 1 of the copending application). Regarding Claim 2 both sets of claims require comparing the amount of DS cf-DNA to a threshold DS cf-DNA or at least one prior DS-cf- DNA value (see clm 13 of the copending application). Regarding Claim 4 both sets of claims recite a method of assessing a transplant subject, the method comprising: (a) obtaining an amount of donor-specific cell-free DNA (DS cf-DNA) in a sample from the subject; (b) comparing the amount of DS cf-DNA to a threshold DS cf-DNA value and/or at least one prior DS cf-DNA amount; and (c) determining a treatment or monitoring regimen for the subject based on the determined amount of DS cf-DNA compared to the threshold DS cf-DNA value and/or at least one prior DS cf- DNA amount (see clm 15 of the copending application). Regarding Claim 57 both sets of claims recite a method wherein the amount of DS cf-DNA is determined or obtained by:(a) for a plurality of single nucleotide variant (SNV) targets, performing an 
Regarding Claim 66 both sets of claims recite wherein the determining a monitoring regimen comprises determining the amount of DS cf-DNA in the subject over time or at a subsequent point in time, or suggesting such monitoring to the subject (see clm 45 of the copending 
Regarding Claim 87 both sets of claims state that the  sample is a blood, plasma or serum sample (see clm 51 of the copending application).

13b.	Claims 3, 10, 22, 27, 36, 70, 74, 80, and 89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 13-15, 29, 34, 37, 41, 43-45, 48, 51, 54 of US Application 16/623,725 in view of De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8). Although the claims at issue are not identical, they are not patentably distinct from each other. 
	The claims of the copending application have been discussed above.  The instant claims are different because they require assigning a cellular rejection grade based on the amount of DS cf-DNA (clm 3).  The instant claims are different because they recite that the threshold value is 0.2. (clm 10).  The instant claims are different because they recite that the subject has 
cardiac allograft vasculopathy or cardiac arrest (clm 22).  The instant claims are different because they state that cardiac graft vasculopathy or risk of cardiac arrest is indicated if the amount DS cf-DNA is equal to or greater than 0.2 or 0.3 (clm 27). The instant claims are different because they state that the e subject has antibody-mediated rejection if the amount DS cf-DNA is greater than 0.2 (clm 36). The instant claims are different because they state that the 
time between samples is decreased if the amount of DS cf-DNA is increased relative to the threshold or an amount from an earlier time point. The instant claims are different because they state that the monitoring regimen comprises using or suggesting the use of one or more additional test(s) to assess transplant rejection in the subject (Clm 74). The instant claims are 
However regarding Claim 3 De Vlaminck teaches that they analyzed the performance of the GTD approach for acute rejection diagnosis through a direct comparison with endomyocardial biopsy data. De Vlaminck teaches that the cfdDNA levels were significantly higher for heart transplant recipients during acute rejection and correlated with the severity of the rejection episode as determined by biopsy (comparing biopsy grades 0 and 1R/1A and biopsy grades 0 and ≥2R/3A or AMR). A receiver operating characteristic (ROC) analysis of the performance of cfdDNA as a marker of ACR (≥2R/3A or AMR) yielded an area under the curve (AUC) of 0.83 (sensitivity = 0.58 and specificity = 0.93 at a cfdDNA threshold level of 0.25%) (page 3 col 2 and Fig 5a and 5b). Thus De Vlaminck teaches assigning a cellular rejection grade for the subject based on the determined amount of DS cf-DNA compared to the threshold DS cf-DNA value since De Vlaminck teaches that a DS cf-DNA greater than 0.25 is a marker of ACR (≥2R/3A or AMR). Regarding Claim 10 De Vlaminck teaches that they analyzed the performance of the GTD approach for acute rejection diagnosis through a direct comparison with endomyocardial biopsy data. De Vlaminck teaches that the cfdDNA levels were significantly higher for heart transplant recipients during acute rejection and correlated with the severity of the rejection episode as determined by biopsy (comparing biopsy grades 0 and 1R/1A and biopsy grades 0 and ≥2R/3A or AMR). A receiver operating characteristic (ROC) analysis of the performance of cfdDNA as a marker of ACR (≥2R/3A or AMR) yielded an area under the curve (AUC) of 0.83 (sensitivity = 0.58 and specificity = 0.93 at a cfdDNA threshold level of 0.25%) (page 3 col 2 and Fig 5a and 5b). Thus De Vlaminck teaches that DS cf-DNA values can be 
Accordingly, it would have been obvious to have modified the method of the copending application by using the amount of DS-cfDNA to assign rejection grade as suggested by De 
 
13c.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 13-15, 29, 34, 37, 41, 43-45, 48, 51, 54 of US Application 16/623,725 in view of Agbor-Enoh (J Heart Lung Transplant 2017 September 36(9) 1004-1012 and electronically published 5/20/2017). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of the copending application are discussed above.  The instant claims are different because they do not recite a method wherein a cellular rejection grade of CR2 or greater is assigned to the subject if the amount of DS cf-DNA is 0.8 or greater (clm 13). However Agbor-Enoh teaches that %ddcfDNA values were grouped as <grade 2R(no/mild) or ≥ grade 2R (severe) rejection and compared.  The quantity of ddcfDNA was significantly higher in samples with severe vs. mild rejection grade (2.73% vs. 0.14% respectively) (abstract, page 5, Fig 4a).   
Accordingly, it would have been obvious to have modified the method of the copending application by assigning a cell rejection grade of CR2 or greater to the subject if the amount of DS cf-DNA was 2.73% or greater as suggested by Agbor-Enoh.  In particular Agbor-Enoh teaches that the quantity of ddcfDNA was significantly higher in samples with severe vs. mild rejection grade (2.73% vs. 0.14% respectively) (abstract, page 5, Fig 4a).  Thus one of skill in the art would have been motivated to assign a subject with a 2.73% as cell rejection grade of CR2 or greater since this was already known in the art. 

13d.	Claim 50 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 13-15, 29, 34, 37, 41, 43-45, 48, 51, 54 of US Application 16/623,725 in view of Mitchell (WO 2013/159035 Pub 10/24/2013). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the copending application are discussed above.  The instant claims are different because they require that  at least one amount is determined in a sample taken from the subject 1, 5, 10, or 15 minutes following injury to a transplant organ. However Mitchell provides a graph showing DS cf-DNA pre and post biopsy.  In Fig 5B levels of DS cf-DNA pre and post endomyocardial biopsy (6 patients, 12 samples) (post biopsy, range 8-35 minutes).  The sample indicated by the arrow had the shortest collection time (8 minutes) after biopsy (page 8).  Here the biopsy is being interpreted as an “injury” to the transplanted organ. Accordingly, it would have been obvious to have modified the method of the copending claims by determining the amount of DS cf-DNA in a sample taken from the subject within 15 minutes following injury to the transplanted organ as suggested by Mitchell. One of skill in the art would have been motivated to take a sample before biopsy and then immediately after the biopsy for the benefit of further studying how quickly DS cf-DNA shows up in the blood of the subject following injury. 


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634